Citation Nr: 1142576	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hoarseness.

2.  Entitlement to service connection for hoarseness secondary to service-connected cervical fusion of the lateral intervertebral disc C5-6.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from July 1974 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In pertinent part of the March 2007 decision, the RO denied entitlement to special monthly compensation and denied the Veteran's petition to reopen his claim for hoarseness. 

By way of history, a July 1999 rating decision denied service connection for hoarseness.  The RO then denied service connection again in May 2000; the Veteran did not file a Substantive Appeal and the rating decisions became final.  In February 2005 the Veteran filed a petition to reopen his claim and the March 2007 rating decision denied service connection.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the Veteran's August 2007 Notice of Disagreement (NOD) and May 2008 VA-9 Substantive Appeal the Veteran referenced issues that are not on appeal or were not part of the March 2007 rating decision; the Board actually notes that he only specifically discussed the two issues as listed on the title page.  In a February 2010 Memorandum the RO discussed entitlement to a clothing allowance.  The Board finds that the issue of entitlement to a clothing allowance and any other issues discussed by the Veteran have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The now reopened issue of entitlement to service connection for hoarseness secondary to the service-connected cervical fusion of the intervetebral disc are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of July 1999 and May 2000 decisions, the RO denied the Veteran's claim for service connection for hoarseness, in part, because there was no evidence of a current diagnosis of hoarseness and then there was no nexus opinion between the Veteran's hoarseness and his cervical fusion of the intervetebral disc.  The Veteran did not file a timely appeal on the May 2000 rating decision and it became final. 

3.  The additional evidence received since the May 2000 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection hoarseness. 

4.  The Veteran is currently service-connected for hypertensive heart disease, reactively triggered depression, arthritis of the lumbosacral spine with intervertebral disc syndrome, cervical fusion of the lateral intervetebral disc C5-6, residuals of a fracture of the left femur with shortening of the leg and arthritis of the left knee, arthritis of the left hip, arthritis of the right hip, residuals of fracture of the left lower leg with arthritis of the ankle, tinnitus, traumatic choroidal rupture (claimed as eye trouble), bilateral hearing loss, and scars from right ventral fusion at C5-6.  The combined service-connected disability rating is 100 percent.

5.  The Veteran's service-connected disabilities are shown to render him unable to tend to the basic functions of self care without regular assistance from another person and vulnerable to the hazards and dangers incident to his environment.  


CONCLUSION OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for hoarseness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for the assignment of special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought for the issue of entitlement compensation under 38 U.S.C.A. § 1151.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 




I. Analysis 

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in July 1999 and May 2000 the RO denied service connection for hoarseness.  The Veteran did not file a timely appeal and the decision became final.  In July 1999 the RO denied service connection on a direct service connection basis because the Veteran did not have a current diagnosis of hoarseness.  The RO denied service connection in May 2000 because there was no medical nexus between the Veteran's hoarseness and his service-connected cervical fusion of the lateral intervetebral disc C5-6.  The evidence at the time of the May 2000 rating decision was comprised of the Veteran's VA treatment records, private treatment records, and service treatment records.  The Veteran did not appeal the May 2000 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for hoarseness secondary to the service-connected cervical fusion of the lateral intervetebral disc C5-6, the Board notes that the evidence received since the May 2000 RO rating decision includes private treatment records, a VA contracted examinations, and the Veteran's statements.  

The new evidence includes a December 2006 VA contracted examination.  The physician stated that the Veteran incurred a vocal cord injury as a result of the 1996 operation and that the injury persisted until today in the form of hoarseness.  The Board finds that the newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  The Veteran's claim was originally denied because of no current diagnosis and no nexus opinion relating it to his service-connected disability; however, the VA contracted examination now establishes a current diagnosis and a nexus opinion relating his current diagnosis secondary to his service-connected cervical fusion of the lateral intervetebral disc C5-6.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the May 2000 RO rating decision is new and material, and thus the claim for service connection for hoarseness is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for hoarseness is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

Special Monthly Compensation for Aid and Attendance

By way of history, the July 1999 rating decision granted the Veteran SMC based on being housebound effective September 6, 1996, to November 1, 1996, and November 2, 1998, to January 1, 1999.  The Veteran was then denied entitlement to SMC in May 2000 and again by the March 2007 rating decision on appeal.  SMC is payable to a Veteran who, as a result of his service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Under 38 C.F.R. § 3.351(c), a Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

The Veteran has not contended, nor does medical evidence show, that he is legally blind or confined to a nursing home because of mental or physical incapacity.  Thus, the first two criteria of 38 C.F.R. § 3.351(c) are not applicable in this case, and the remaining question is whether there is a factual need for aid and attendance.

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a proper basis for the determination of the need for regular aid and attendance.  For the purposes of this section, "bedridden" means that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  

Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's conditions are such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").  

In the present case, the Veteran is currently service-connected for hypertensive heart disease, reactively triggered depression (60 percent disabling), arthritis of the lumbosacral spine with intervertebral disc syndrome (50 percent disabling), cervical fusion of the lateral intervetebral disc C5-6 (40 percent disabling), residuals of a fracture of the left femur with shortening of the leg and arthritis of the left knee(30 percent disabling), arthritis of the left hip (20 percent disabling), arthritis of the right hip (10 percent disabling), residuals of fracture of the left lower leg with arthritis of the ankle (10 percent disabling), tinnitus (10 percent disabling), traumatic choroidal rupture (claimed as eye trouble) (noncompensable), bilateral hearing loss (noncomepnsable), and scars from right ventral fusion at C5-6 (noncomepnsable).  The Veteran's combined service-connected disability rating is 100 percent.

The Board finds that after a careful review of the medical evidence and by resolving the Veteran the benefit of the doubt, special monthly compensation based on the need for regular aid and attendance of another person is warranted.

In an August 2000 statement a private physician stated that the Veteran was permanently disabled after two cervical disc surgeries and that he needed help since he could walk limited distances with a cane and needed help with hygiene and getting dressed and undressed.  It was further stated that the Veteran's wife was unable to hold a full time position since the Veteran's first operation in September 1966. 

In March 2006 the Veteran had a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  It was noted that the Veteran could perform the tasks of the upper extremities including grip, fine movements, and ability for self feeding, buttoning his clothes, shaving, and attending to the needs of nature.  However, it was noted that the Veteran had restrictions with his lower extremities.  He noted that the Veteran needed help with his shoes, dressing, and putting on his leg brace and body corset.  The Veteran's balance with his legs was diminished and that while walking with either a crutch or a cane he was limited to half a block without the assistance of others; he also noted that the Veteran would need a new hip in the near future.  It was noted that the Veteran's cervical and lumbar motion was limited.  He needed a back brace, a left leg brace, and crutch or cane in order to assist in walking.  He further stated that the Veteran needed home care and that his wife had arthritis and back pain and could not lift the Veteran without help.  He diagnosed the Veteran chronic degenerative cervical and lumbar disc disease, left leg shorter, and chronic pain syndrome.  He further certified that "VETERAN RQUIRES THE DAILY PERSONAL HEALTH CARE SERVICES OF A SKILLED PROVIDER WITHOUT WHICH THE VETERAN WOULD REQUIRE HOSPITAL, NURSING HOME OR OTHER INSTITUTIONAL CARE."

In October 2006 a nurse wrote a letter stating that she has been assisting the Veteran's wife with ongoing nursing care of the Veteran since 1998.  She stated that the Veteran was severely limited in his motor function due to his severe illnesses that required multiple surgeries and that the Veteran always has to depend on help and assistance in activities of daily life.  She noted that the Veteran had to be washed or bathed and dressed; he needed help is using the restroom, and he was required to wear a corset so he could be somewhat mobile.  In addition, the Veteran's depression made it difficult to motivate him to do certain things including light exercise.  It was noted that the Veteran and his spouse were overwhelmed by the multitude of medications and that proper dosing and administration of medication must be ensured; she stated that she was available at all time to help assist the Veteran and his spouse.  

At the Veteran's December 2006 VA contracted examination he was found to be severely handicapped due to a combination of physical and psychological problems including an extensive regiment of medication therapy.  It was noted that the Veteran was dependent on the assistance of others in performing his daily tasks.  The physician stated that the Veteran was in no way capable of seeking employment and there was minimal potential in doing as he pleases in structuring his days.  

On review of the evidence above, the Board finds the Veteran is shown to be in need of regular aid and attendance of another person due to his service-connected disabilities.  All of the medical opinions of record are in the Veteran's favor.  The March 2007 rating decision on appeal denied entitlement to special monthly compensation because the Veteran was not found to be bedridden, he did not have a single service-connected disability rated as totally disabling, and at the VA examination he was found to have full range of motion of the extremities and no problems with grasping.

Although the medical evidence shows that the Veteran does not have problems with his upper extremities, he does need assistance with dressing or undressing himself and with help of putting his corset and brace on which are by reason of his service-connected disabilities.  The Board notes that the criteria listed in 38 C.F.R. § 3.352(a) does not need to be all met but at least some of the criteria and as demonstrated herein above, the Veteran has met the criteria of 38 C.F.R. § 3.352(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By "reasonable doubt" is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim; it is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case the Board finds the evidence is at least in equipoise in showing the Veteran's inability to perform the functions of daily living without assistance of another is due to his service-connected disabilities.  Accordingly, with resolution of the doubt in the Veteran's favor the criteria of 38 C.F.R. § 3.352(a) are met.


ORDER

As new and material evidence to reopen the claim for service connection for hoarseness has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Special monthly compensation for aid and attendance is granted.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the now reopened issue of entitlement to service connection for  hoarseness secondary to his service-connected cervical fusion of the lateral intervertebral disc C5-6. 

The Veteran's claims file include treatment reports from September 1996 to November 1996 that document that after the Veteran's September 1996 cervical spine surgery he had some postoperative hoarseness.  It was noted that the Veteran had vocal cord paresis on the right side. In November 1996 it was noted that the Veteran had further improvement of voice quality and that there was definite oscillation movements on the right side which could be an indication of a possible favorable prognosis.  A December 2006 VA contracted examination noted that the Veteran incurred a vocal cord injury as a result of the 1996 operation and that the injury persisted until today in the form of hoarseness.  

The Board finds that the Veteran should be scheduled for a VA examination in order to determine if the Veteran's has a current diagnosis of hoarseness and if so the nature and etiology of it.  The VA examiner should opine if the Veteran has a current diagnosis of hoarseness that is at least as likely as not due to or aggravated by his service-connected cervical fusion of the lateral intervertebral disc C5-6. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his hoarseness.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then determine if the Veteran has a current diagnosis of hoarseness.  If so then the VA examiner must determine if the hoarseness is at least likely as not due to or aggravated by the Veteran's cervical fusion of the lateral intervertebral disc C5-6.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


